Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
During a search of petitioner’s locker, a correction officer found a ham tin containing three prescription bags and an unidentified substance in the finger of a plastic glove, the latter of which subsequently tested positive for methamphetamine. As a result, petitioner was charged in a misbehavior report with possessing unauthorized medication and possessing a controlled substance. At the conclusion of the tier III disciplinary hearing that followed, petitioner was found guilty of possessing a controlled substance and not guilty of possessing unauthorized medication, and a penalty was imposed. That determination was affirmed upon petitioner’s administrative appeal, prompting him to commence this CPLR article 78 proceeding.
We confirm. The misbehavior report and positive test results, together with the testimony adduced at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Smith v Unger, 100 AD3d 1171, 1171 [2012]; Matter of Faraldo v Bezio, 93 AD3d 1007, 1008 [2012]). Petitioner’s denial that he possessed drugs presented a credibility determination for the Hearing Officer to resolve (see Matter of Xao He Lu v New York State Dept. of Corrections, 72 AD3d 1379, 1380 [2010]). To the extent that petitioner challenges the foundation for the drug test results, contends that he was not provided with the appropriate testing documents or asserts that the Hearing Officer improperly admitted double hearsay, petitioner did not raise these issues at the hearing, thereby rendering them *958unpreserved for our review (see Matter of Ortiz v Fischer, 64 AD3d 1111, 1112 [2009]; Matter of Lopez v Goord, 49 AD3d 1044, 1045 [2008], lv denied 11 NY3d 703 [2008]; Matter of Horton v Allard, 25 AD3d 1048, 1049 [2006]). Petitioner’s remaining contentions, to the extent not specifically addressed, have been examined and found to be lacking in merit.
Lahtinen, J.P., Spain, Garry and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.